EeRob from tbe judgment of a justice of the peace, upon a bill of exceptions. Jones brought his action of book debt, against Peck, before a justice of the peace.— The account exhibited on trial consisted of only one article, viz. A charge of thirty shillings money, paid to B. T. for the use of J. G. for which the plaintiff alleged that the defendant had promised to pay him an equal sum in sheep.— On trial of this case, it was objected, that said article was an improper charge for book account, being merely a right of action, founded upon an executory agreement; and that the plaintiff’s own oath could not be admitted in proof: For that the oaths of parties are not by law admissible, to prove any special agreement between them. But the objections were overruled by the justice, and a judgment rendered for the plaintiff.— A bill of exceptions being filed, and the cause brought up by writ of error, the judgment of the. justice was reversed, without argument.